DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	With respect to claims 1, 8, and 15, rejected under 35 U.S.C. §§112(a) and 112(b), Applicant has proposed amendments that would overcome previous rejections under §112.

	With respect to claims 1-3, 6, 8-10, and 15-17, rejected under U.S.C. §103, Applicant argues the proposed amendments would overcome the prior art of record. Examiner agrees that the amended claim language would overcome the prior art of record. Specifically, the amended limitation “…wherein the plurality of factors comprises a braking capability of the first vehicle, weather conditions, traffic density, and characteristics of the road…” (Emphasis added)

	However, these amendments raise new issues and require further search and consideration. Therefore, a determination of allowability could not be made within the guidelines of the AFCP 2.0 program.



	As discussed in the interview, this limitation may be read as if the user is considering the plurality of factors, i.e., segments defined by a user based on a personal driving preference and the plurality of factors, in their decisions when segmenting the map. However, it is unclear how the user would be able to determine the information required for using the plurality of factors, e.g., braking capabilities of the first vehicle, for this operation. From the interview, it is understood by the Examiner that the claim is not intended to be interpreted as described above. Therefore, a determination of the patentability of this limitation could not be made. Appropriate clarification is required.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662